State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: April 23, 2015                    105669
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                     MEMORANDUM AND ORDER

THOMAS HARDIE, Also Known as
   T,
                    Appellant.
________________________________


Calendar Date:   February 24, 2015

Before:   Lahtinen, J.P., Egan Jr., Devine and Clark, JJ.

                             __________


      Kevin J. Bauer, Albany, for appellant, and appellant
pro se.

     P. David Soares, District Attorney, Albany, for respondent.

                             __________


      Appeal from a judgment of the County Court of Albany County
(Herrick, J.), rendered January 3, 2013, convicting defendant
upon his plea of guilty of the crime of criminal possession of a
weapon in the third degree.

      In satisfaction of a three-count superceding indictment and
another pending charge, defendant pleaded guilty to criminal
possession of a weapon in the third degree and waived his right
to appeal. Defendant was sentenced, as a second felony offender,
in accordance with the terms of the plea agreement to a prison
term of 3½ to 7 years. Defense counsel now seeks to be relieved
of his assignment on the ground that there are no nonfrivolous
issues to be raised on appeal. Upon our review of the record,
defense counsel's brief and defendant's pro se submission, we
agree. Therefore, the judgment is affirmed and counsel's request
                              -2-                  105669

for leave to withdraw is granted (see People v Cruwys, 113 AD2d
979, 980 [1985], lv denied 67 NY2d 650 [1986]; see generally
People v Stokes, 95 NY2d 633 [2001]).

     Lahtinen, J.P., Egan Jr., Devine and Clark, JJ., concur.



      ORDERED that the judgment is affirmed, and application to
be relieved of assignment granted.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court